/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    February 21, 2014

                                   No. 04-13-00239-CV

          LAW OFFICE OF OSCAR C. GONZALEZ, INC. and Oscar Gonzalez,
                               Appellants

                                            v.

                                     Isabel SLOAN,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-14280
                          Honorable Larry Noll, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to file Reply Brief is hereby GRANTED.
Time is extended to February 28, 2014.

It is so ORDERED on February 21st, 2014.                       PER CURIAM


ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court